DETAILED ACTION
The present application is a 371 national stage entry of PCT/US2016/068743.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  typographical error.  Claim 1 recites two periods at the conclusion of the claim.  MPEP § 608.01(m): “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).”  Appropriate correction is required.

Claims 15 and 16 are objected to because of the following informalities:  typographical error.  Claims 15 and 16 recite the limitation “the geopolymer” instead of its antecedent “geopolymer composition” of Claim 12.  Appropriate correction is required.
For purposes of examination, based on the coating method step of Claim 12, Claims 15 and 16 will be read to recite “the geopolymer composition” for the remainder of this Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by, or in the alternative under 35 U.S.C. 103 as being unpatentable over Bestaoui-Spurr et al. (US 2019/0031950).
Claim 1. Bestaoui-Spurr discloses A method of treating a subterranean formation (Abstract; [0002]; [0008] – [0011]) comprising: providing a proppant ([0040]; [0051] – [0054]); coating the proppant with a geopolymer composition to create a coated proppant ([0038] “the disclosure relates to use of geopolymers as the coating”; [0040]); injecting a fracturing fluid into the subterranean formation wherein the fracturing fluid comprises a base fluid and the coated proppant ([0008] “A fracturing fluid containing particulates of the composite is introduced into the fracture within the formation”; [0013] “aqueous solution”; [0044]; [0106] – [0108]); and allowing the geopolymer composition to set in the subterranean formation ([0008] “The particulates form a matrix or pack of composites having voids in the fracture.”; [0114]).  Bestaoui-Spurr does not explicitly disclose the terminology as recited within the claimed invention: a base fluid.  However, Bestaoui-Spurr discloses that the geopolymer-coated proppant is mixed with water to form an aqueous solution ([0013]; [0015]; [0044]) which serves as the 
Claim 2. Bestaoui-Spurr discloses The method of claim 1 wherein the geopolymer composition comprises an aluminosilicate source, a metal silicate source, and an activator ([0014]; [0044]; [0074] – [0075]).  
Claim 6. Bestaoui-Spurr discloses The method of claim 1 wherein coating the proppant comprises wet coating the geopolymer composition on the proppant ([0067]; [0211]).  
Claim 10. Bestaoui-Spurr discloses The method of claim 1 wherein the allowing the geopolymer composition to set comprises a reaction that comprises aluminosilicates to form a geopolymer ([0044]).  
Claim 11. Bestaoui-Spurr discloses The method of claim 1 wherein the proppant comprises at least one particulate selected from the group consisting of silica sand, desert sand, beach sand, brown sand, white sand, ceramic beads, glass beads, bauxite grains, sized calcium carbonate, walnut shell fragments, aluminum pellets, nylon pellets, nut shells, gravel, resinous particles, alumina, minerals, carbon fibers, fiberglass, polymeric particles, volcanic aggregates, expanded perlite pumice, nanoclays, calcium carbonate sand, resin coated sand, ceramic proppants, fly ash, sintered bauxite, and combinations thereof ([0051] – [0056]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7-9, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bestaoui-Spurr et al. (US 2019/0031950) in view of Qu et al. (US 2019/0264095).
Claim 3. Bestaoui-Spurr discloses The method of claim 1.  Bestaoui-Spurr discloses introducing a fracturing fluid containing the composites at a pressure sufficient to enlarge or create a fracture ([0008] – [0009]; [0114]), but Bestaoui-Spurr does not disclose further comprising pumping a substantially proppant-free pad at a pressure above a fracture gradient into a subterranean formation and creating at least one fracture in the subterranean formation, wherein the injecting the fracturing fluid comprises injecting the fracturing fluid into the at least one fracture.  However, it is well known in the art by one of ordinary skill in the art, before the effective filing date, to introduce a pad fluid into a subterranean formation prior to the treatment fluid in order to create / initiate fractures.  Moreover, Qu teaches methods of treating a subterranean formation penetrated by a wellbore, wherein the treatment comprises injecting a multistage fracturing treatment into the wellbore comprising one or more stages of a geopolymer precursor (Abstract; [0017] – [0019]; [0023]; [0032]).  Qu teaches that a fracture fluid pad may be followed by injecting a multistage treatment fluid having one or more stages that contain a geopolymer precursor composition partitioned by stages of a spacer fluid ([0023]; [0032]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the treatment in Bestaoui-Spurr with a pad fluid and multistage fracturing treatment, as taught by Qu, in order to initiate the fracture and produce sufficient penetration and width to allow proppant-laden stages to later enter the fracture after the pad is pumped ([0018]).
Claim 4. Bestaoui-Spurr in view of Qu teach The method of claim 3.  Qu further teaches wherein the proppant-free pad comprises additional geopolymer composition such that the additional geopolymer composition is at least partially disposed on faces of at least one fracture in the subterranean formation ([0019] “…geopolymer precursor compositions may be employed at any stage of a fracturing process, including fracturing in early or late initiation periods, in sequential or 
Claim 7. Bestaoui-Spurr discloses The method of claim 1.   Qu further teaches wherein the step of injecting further comprises alternately injecting a spacer fluid and the fracturing fluid into at least one fracture in the subterranean formation such that a plurality of proppant aggregates are disposed in the fracture surrounded by the spacer fluid, wherein the proppant aggregates each comprise a portion of the proppant coated with a volume of the geopolymer composition; and allowing the geopolymer composition to set in the subterranean formation such that the proppant aggregates gain consolidation strength ([0019]; [0023]; [0032] – [0033]; [0038]).
Claim 8. Bestaoui-Spurr in view of Qu teach The method of claim 7.  Bestaoui-Spurr discloses that the treatment fluid may comprise water, a gelling agent, crosslinking agent, and oxidative breaker ([0110]), but Bestaoui-Spurr does not disclose wherein the spacer fluid comprises water, a gelling agent, a crosslinking agent, and a breaker.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the treatment fluid in Bestaoui-Spurr with a spacer fluid, as taught by Qu, in order to create support pillars within the wellbore and formation fractures that increase permeability of the fractures to connate fluids following fracturing operations ([0022]; [0027]).
Claim 9. Bestaoui-Spurr in view of Qu teach The method of claim 7.  Qu further teaches further comprising allowing the spacer fluid to break after the step of allowing the geopolymer composition to set in the formation and flowing back the spacer fluid from the fracture to remove at least a portion of the spacer fluid from the at least one fracture such that proppant-free channels are formed in the at least one fracture ([0024] – [0025]; [0030] – [0031]; [0034]).  

Claim 12. A method comprising: injecting into a subterranean formation a substantially proppant-free pad comprising a geopolymer composition at a pressure above a fracture gradient of the subterranean formation; generating at least one fracture within the subterranean formation wherein the fracture comprises fracture faces and wherein the fracture faces are partially coated with the geopolymer composition; providing a proppant; coating a proppant with an additional volume of the geopolymer composition to form a coated proppant; mixing the coated proppant with a base fluid to form a fracturing fluid; injecting the fracturing fluid into the subterranean formation; wherein the injecting the fracturing fluid comprises injecting the fracturing fluid into the at least one fracture; and allowing the geopolymer composition to set in the subterranean formation to form a geopolymer on the fracture faces and on the proppant.  
Bestaoui-Spurr discloses coating a proppant or particulate with a geopolymer composition ([0038]; [0040]; [0050] – [0054]) and introducing a fracturing fluid containing the particulates into a fracture ([0008]; [0013]; [0044]; [0106] – [0108]).  Bestaoui-Spurr discloses that the geopolymer-coated proppant is mixed with water to form an aqueous solution ([0013]; [0015]; [0044]) which serves as the carrier or fracturing fluid ([0108] – [0110]).  Bestaoui-Spurr discloses introducing a fracturing fluid containing the composites at a pressure sufficient to enlarge or create a fracture ([0008] – [0009]; [0114]), but Bestaoui-Spurr does not disclose injecting into a subterranean formation a substantially proppant-free pad comprising a geopolymer composition at a pressure above a fracture gradient of the subterranean formation; generating at least one fracture within the subterranean formation wherein the fracture comprises fracture faces and wherein the fracture faces are partially coated with the geopolymer composition. However, it is well known in the art by one of ordinary skill in the art, before the effective filing date, to introduce a pad fluid into a subterranean formation prior to the treatment fluid in order to create / initiate fractures.  Moreover, Qu teaches methods of treating a subterranean formation penetrated by a wellbore, wherein the treatment comprises injecting a multistage fracturing treatment into the wellbore comprising one or more stages of a geopolymer precursor (Abstract; [0017] – [0019]; [0023]; [0032]).  Qu teaches that a fracture fluid pad may be followed by injecting a multistage 
Claim 13. Bestaoui-Spurr in view of Qu teach The method of claim 12.  Bestaoui-Spurr further discloses wherein the geopolymer composition comprises an aluminosilicate source, a metal silicate source, and an alkali activator ([0014]; [0044]; [0074] – [0075]).  
Claim 14. Bestaoui-Spurr in view of Qu teach The method of claim 12.  Bestaoui-Spurr further discloses wherein the base fluid comprises water and a gelling agent ([0108]; [0110]).  
Claim 16. Bestaoui-Spurr in view of Qu teach The method of claim 12.  Bestaoui-Spurr further discloses wherein the step of coating comprises wet coating the geopolymer on the proppant ([0067]; [0211]).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bestaoui-Spurr et al. (US 2019/0031950) in view of Luo et al. (US 2009/0139719).
Claim 5. Bestaoui-Spurr discloses The method of claim 1.  Bestaoui-Spurr does not explicitly disclose wherein coating the proppant comprises dry blending the proppant with one or more dry components of the geopolymer composition.  However, it is an obvious matter of design choice known to one of ordinary skill in the art, before the effective filing date, whether to mix the components as dry See Luo et al. (US 2009/0139719): [0079] “Lightweight cement-based particulates comprising a geopolymer cementitious material and hollow microspheres were prepared by first dry blending…”).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bestaoui-Spurr et al. (US 2019/0031950) in view of Qu et al. (US 2019/0264095), as applied to Claim 12, further in view of Luo et al. (US 2009/0139719).
Claim 15. Bestaoui-Spurr discloses The method of claim 12.  Bestaoui-Spurr does not explicitly disclose wherein the step of coating comprises dry coating the geopolymer on the proppant.  However, it is an obvious matter of design choice known to one of ordinary skill in the art, before the effective filing date, whether to mix the components as dry component versus in the presence of water or other fluid.  See Luo et al. (US 2009/0139719): [0079] “Lightweight cement-based particulates comprising a geopolymer cementitious material and hollow microspheres were prepared by first dry blending…”).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bestaoui-Spurr et al. (US 2019/0031950) in view of Nguyen et al. (US 2014/0374093).
Claim 17. A system for fracturing in a subterranean formation comprising: a base fluid; a vessel configured to accept a proppant and a geopolymer composition wherein the vessel is capable of mixing the proppant and geopolymer composition to at least partially coat the geopolymer composition on the proppant to create a coated proppant; mixing equipment capable of mixing a fracturing fluid wherein the fracturing fluid comprises the coated proppant; and pumping equipment capable of pumping the fracturing fluid.  
Bestaoui-Spurr discloses coating a proppant or particulate with a geopolymer composition ([0038]; [0040]; [0050] – [0054]) and introducing a fracturing fluid containing the particulates into a 
Regardless, Nguyen explicitly teaches a system to fracture a subterranean formation, the system comprising proppant fluid (110) housed in a storage tank (20) which may stationarily house proppant fluid (110) or may continuously or intermittently mix proppant fluid (110) while it is housed therein, wherein the storage tank is fluidly connected to conduit (190), which may be a tubing, piping, or other channel for conveying the proppant fluid (110) to pressurized pump (260) and thereafter to conduit (120), which can meet (180) with the treatment fluid housed in storage tank (100), which is in fluid communication with wellbore (180) (Fig. 1A; [0035]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to mix and introduce the geopolymer coated particulates in Bestaoui-Spurr using the mixing and pumping equipment, as taught by Nguyen, in order to deliver the treatment fluid comprising proppant into the subterranean formation ([0015]; [0034]).
Claim 18. Bestaoui-Spurr in view of Nguyen teach The system of claim 17.   Bestaoui-Spurr further discloses wherein the geopolymer composition comprises an aluminosilicate source, a metal silicate source, and an alkali activator ([0014]; [0044]; [0074] – [0075]).  
Claim 19. Bestaoui-Spurr in view of Nguyen teach The system of claim 17.   Bestaoui-Spurr further discloses wherein the base fluid comprises water and a gelling agent ([0108]; [0110]).  
Claim 20. Bestaoui-Spurr in view of Nguyen teach The system of claim 17.   Bestaoui-Spurr further discloses wherein the proppant comprises at least one particulate selected from the group consisting of silica sand, desert sand, beach sand, brown sand, white sand, ceramic beads, glass beads, bauxite grains, sized calcium carbonate, walnut shell fragments, aluminum pellets, nylon pellets, nut shells, gravel, resinous particles, alumina, minerals, carbon fibers, fiberglass, polymeric particles, volcanic aggregates, expanded perlite pumice, nanoclays, calcium carbonate sand, resin coated sand, ceramic proppants, fly ash, sintered bauxite, and combinations thereof ([0051] – [0056]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674